Citation Nr: 0322955	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the wrists and fingers to include rheumatoid 
arthritis. 

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of thyroidectomy due to carcinoma.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
August 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 1998, the veteran filed a statement in support of 
claim seeking an increased rating for his hip and low back 
claims and residuals of thyroidectomy to include problems 
with the wrists and fingers.  A January 1999 rating decision 
denied service connection for a hip and back disability, and 
a wrist and fingers disability.  The 10 percent rating for 
thyroidectomy residuals was continued.  Later that month, the 
veteran submitted his NOD to the January 1999 rating action.    

Subsequent to VA examinations, the RO issued a July 2001 
rating decision.  That decision granted a 30 percent 
evaluation for the veteran's thyroidectomy residuals, 
effective May 13, 1998.  The RO continued the 10 percent 
rating for left knee strain and continued the denial of 
service connection for a hip and back condition, and a wrist 
and fingers disability.  

In a Board decision dated in October 2001, a rating in excess 
of 10 percent for left knee strain was denied.  The veteran 
has not appealed that decision.  The Board also remanded for 
further development of the issues of entitlement to service 
connection for a back and bilateral hip disorder, disability 
involving the wrists and fingers to include rheumatoid 
arthritis, and an increased rating for residuals of 
thyroidectomy due to carcinoma.  That development was 
completed and the RO issued rating actions dated in July 
2002, October 2002, and February 2003.  

The Board notes that the issue of clear and unmistakable 
error (CUE) was raised in the veteran's September 2001 
substantive appeal with respect to a June 1995 rating 
decision.  That decision granted 10 percent evaluations for 
bone spurs in the left and right foot.  In a July 2002 rating 
action, the RO found that no revision was warranted in a June 
1995 decision that granted a 10 percent rating for residuals 
of bone spurs in both feet.  

A timely NOD was received in November 2002 and the RO issued 
a statement of the case in February 2003 with respect to the 
veteran's CUE claim.  The veteran has not submitted a 
substantive appeal and this issue has not been certified for 
appeal, thus the issue of CUE is not before the Board.

In an October 2002 rating decision, the RO denied service 
connection for a disability involving the wrists and fingers 
to include rheumatoid arthritis.  The RO also denied an 
increased rating for residuals of thyroidectomy due to 
carcinoma and granted service connection for a back and right 
hip disability.  In January 2003, the veteran filed an NOD 
with respect to his claim for service connection for a 
bilateral wrist and fingers disability.   In his NOD, the 
veteran requested that further evaluation of the decisions 
rendered by the RO regarding the issues of service connection 
for low back pain and a right hip disability.  The RO did not 
issue an SOC with respect to those issues, this issue is 
considered in the remand section of this decision.

The issue of entitlement to service connection for a left hip 
disability will also be considered in the remand section of 
this decision.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A current disability involving the wrists or fingers is 
not associated with any disease or injury in service.

3.  Residuals of the veteran's thyroidectomy are productive 
of symptomatology such as muscular weakness, mental 
disturbance, weight gain, and cold intolerance.  


CONCLUSIONS OF LAW

1.  A disorder of the wrists or fingers was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 
(West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a 60 percent disability rating, but not 
more, for residuals of thyroidectomy during the period from 
May 24, 2001 to the present have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In an October 2001 Board remand, the veteran was asked to 
provide a list of all sources of evaluation for his claimed 
disabilities since separation from service.  In a letter 
dated in December 2001, the RO informed the veteran of the 
evidence needed to substantiate his claims for service 
connection and an increased rating, as well as, the evidence 
he was responsible for obtaining.  VA has thereby met its 
obligations to notify the veteran of the evidence needed to 
substantiate his claims and of whom was responsible for 
obtaining what evidence. Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was afforded sufficient VA examinations in March 
and August 2002.  

The veteran has not submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  The Board concludes that the notice and 
duty to assist provisions of the VCAA and the implementing 
regulations have been satisfied and accordingly, the Board 
will address the merits of the veteran's claims.


Disability Involving the Wrists and Fingers

Factual Background

The veteran's service medical records are negative for any 
evidence of a disability involving the hands, wrists, or 
fingers.  

In July 1998, the veteran underwent a VA thyroid examination.  
He complained of a fullness in his wrists that had been 
present for approximately ten years.  In the past 2 to 3 
years, he had noted episodes of swelling in his fingers with 
associated stiffness, usually in the course of writing or 
some activity.  Physical examination was essentially 
negative.  The diagnosis was possibly early rheumatoid 
arthritis involving the fingers.  

In a January 1999 endocrinology note, the veteran had no 
symptoms referable to the skeletal system.  Physical 
examination was within normal limits with no tremors in the 
fingers.  

In an outpatient treatment record dated in February 2000, the 
veteran noted a
1-year history of intermittent swelling in his fingers.  The 
veteran observed that his left hand was warmer than normal.  
On physical examination of the hands, there was noticeable 
swelling of the proximal interphalangeal joint of the left 
index finger.  Slight swelling of the middle phalanx and the 
distal interphalangeal joint.  There was also faint rubor 
associated with the swelling.  The physician's impression was 
arthritic disorder, etiology undetermined.  

In April 2000, the veteran underwent a VA examination for the 
joints.  He complained of swelling in different places in the 
fingers, and intermittent redness of his hands and wrists.  
The swelling was reported to last for 2 to 3 days with 
improvement.  The veteran reported that this condition had 
its onset with typing in the military.  He denied any 
particular injury to his hands.  The examiner referred to a 
previous VA physician's notation "that potentially, the 
redness of the hands may be due to the high dose of thyroid 
replacement medication he takes after having a total 
thyroidectomy due to carcinoma."  

On physical examination of the hands, there was no bony 
abnormality noted.  There was no clear erythema, swelling, or 
warmth of the small joints of the fingers or wrists.  The 
veteran stated that he had pain at the metacarpophalangeal 
joint of the left thumb, but there was no particular 
tenderness in that area.  He noted greater pain over the left 
wrists.  The veteran was able to approximate all of the 
fingertips to the palmar crease and the thumb to the fingers.  
The veteran was able to extend the right wrist from 0 to 65 
degrees, and the left wrist from 0 to 40 degrees.  Flexion of 
the right wrist was 0 to 75 degrees, on the left 0 to 55 
degrees.  Radial deviation was 0 to 20 degrees bilaterally.  
Ulnar deviation was 0 to 40 degrees bilaterally.  The 
veteran's lab work and x-rays of the hands were within normal 
limits.  The examiner observed that it was "unclear why the 
patient had these complaints of polyarthritis."  

In a May 2000 general medical note, the veteran presented 
with bilateral phalangeal joint pain.  The examiner noted 
previous treatment of joint pain with Cochicine that did not 
alleviate the joint tenderness, pain, and swelling.  The 
veteran reported being off work from a month with some 
improvement of his bilateral wrist and hand pain.  The 
examiner noted a relationship that the veteran's work 
incorporates a repetitive stressing of his wrist using a 
keyboard and mouse.  

On physical examination, the upper extremities showed no 
erythema or edema.  There was no warmth noted and the joints 
were fully rangeable.  The veteran had positive Tinel's and 
Phalen's sign with some mild pain upon flexion of the 
fingers.  He had 2+ radial pulse noted bilaterally with some 
positive de Quervain's sign, more prominent on the right, 
dominant hand than the left.  Clinical tests were negative 
for rheumatoid factor and x-rays of the wrists showed no 
abnormalities.  

In a May 2000 outpatient treatment record, the veteran's 
complaints of dull, aching pain in his wrists was noted.  He 
reported that during the day his hand would become edematous, 
and he would have difficulty manipulating fastenings on 
clothing and tended to drop things.  He also complained of 
increased pain in his hands and wrists during typing on the 
computer, prolonged driving, and using a push mower.  

On physical examination, mild edema in the right index finger 
was noted.  The veteran was provided with bilateral wrist 
supports to promote healing of carpal tunnel syndrome.  

In August 2002, the veteran underwent a VA examination to 
determine the nature and etiology of his claimed disability 
of the wrists and fingers.  The examiner noted a review of 
the veteran's claims file and history of bilateral wrist 
tightness with occasional swelling since 1988.  The veteran 
reported phalangeal joint pain.  

The examiner evaluated the veteran with laboratory testing 
subsequent to his review of the veteran's records.  
Rheumatoid arthritis was ruled out with negative rheumatoid 
factor.  The examiner opined that the veteran's complaints of 
pain were mostly secondary to carpal tunnel syndrome, 
previously diagnosed.  There was no disability shown on 
electromyography (EMG) study.  No carpal tunnel syndrome was 
noted on nerve conduction velocity study.  X-ray of the hands 
was within normal limits.  
 
On physical examination, both wrists and hands showed no 
apparent bony deformity.  There was mild tenderness on 
palpation of the wrist joints with no apparent swelling of 
the wrists.  Range of motion was within normal limits with 
wrist flexion from 0 to 70 degrees, extension from 0 to 65 
degrees, ulnar deviation from 0 to 30 degrees, and radial 
deviation from 0 to 20 degrees.  Range of motion of all 
fingers was within normal limits with full flexion and 
extension.  Sensory examination was normal in both hands.  

In an August 2002 VA examination for the thyroid, the 
veteran's complaints of some joint pains, myalgias, fatigue, 
and constipation were noted.  There was no evident numbness, 
tingling, or decreased reflexes on examination.  
Musculoskeletal strength was 5/5 in all four extremities, 
bilaterally.  The examiner's assessment was mild 
hypothyroidism residuals that included constipation, 
fatigability, and some mild short-term memory and 
concentration deficits.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues involving medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran's service medical records do not reflect 
complaints, a diagnosis, or treatment for a disorder of the 
wrists or fingers.  The first post-service treatment for 
wrist or finger complaints occurred in 1998, some 9 years 
after the veteran's release from active service.  Clinical 
records reflect the veteran's denial of any particular injury 
to the hands.  

While the veteran is competent to testify to feeling pain or 
experiencing swelling in the wrists and fingers, he is not 
competent to testify that his condition is related to typing 
in service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (a lay person is not competent to offer an opinion as 
to medical causation).  In this case there is no competent 
opinion linking any current hand or wrist disability to 
typing during service, or to any other in-service injury or 
disease.

In a June 1998 VA examination, the veteran was diagnosed with 
possible early rheumatoid arthritis involving the fingers, 
however, the veteran's medical record does not establish that 
his current wrist or hand disability is related to service.  
The Board notes that the June 1998 VA examiner offered no 
nexus opinion with respect to his diagnosis.  In a February 
2000 outpatient treatment record, a physician noted the 
existence of an arthritic disorder, etiology undetermined.  
In an April 2000 VA examination, the examiner observed that 
it was "unclear why the patient had these complaints of 
polyarthritis" given that the veteran's lab work and x-rays 
of the hands were within normal limits.  

There is also some question as to whether the veteran has a 
current wrist or hand disability.  On the VA examination in 
August 2002, rheumatoid arthritis was ruled out with negative 
rheumatoid factor.  The examiner opined that the veteran's 
complaints of pain were mostly secondary to carpal tunnel 
syndrome, previously diagnosed.  However, EMG, nerve 
conduction study, and x-rays conducted in that examination 
showed no abnormality or finding of carpal tunnel syndrome.   

In any event, since there is no competent evidence linking a 
current disability of the hands or wrists to service, the 
claim must be denied.

Residuals of Thyroidectomy due to Carcinoma

Factual Background

In April 1995, the veteran underwent a VA examination.  
Subjective complaints included occasional sensation of eyes 
popping out, occasional spontaneous and sporadic palpitation, 
occasional soft bowel movements and occasional swelling in 
the extremities.  His weight at the time was 212 pounds.  
Mental assessment was normal with no muscular weakness or 
loss of weight.  Pulse was 64 beats per minute.  

In a July 1998 VA examination, the veteran complained of 
swelling in his fingers with associated stiffness with 
activity.  Objective findings indicated "quite normal" 
mental assessment.  There were no objective findings of 
cardiovascular, gastrointestinal, or neurologic symptoms.  
There were no findings of heat or cold intolerance, 
constipation, weight gain, or weight loss.  No eye or vision 
abnormalities were noted.  Muscle strength was reported as 
"normal."  No laboratory data was available during the 
examination.  The examiner noted no residuals of thyroid 
disease or its treatment.  The examiner's diagnosis was 
status post thyroidectomy  with normal parathyroids and 
normal functioning.  Possible early rheumatoid arthritis 
involving the fingers was noted.  Pulse was 64 beats per 
minute.  

In a January 1999 endocrinology note, the veteran had his 
last body scan in 1989 or 1990.  He had no symptoms referable 
to the skeletal system and no symptoms of hyper- or 
hypothyroidism or abnormalities other than alternating 
constipation and diarrhea.  Pulse was 64 beats per minute.

In a February 2000 physician assistant note, the veteran's 
general health, status post thyroidectomy, was noted as 
"good."  There has been no associated rash, chills, fever, 
or change in bowel habits or urinary habits.  The veteran was 
unaware of any arthritic problems or rheumatoid arthritis in 
his family other than his father's mild osteoarthritis.  He 
had no past history of strep throat, scarlet fever, or 
rheumatic fever.  The veteran reported no complaints 
referable to his eyes, ears, nose, or throat.  There was no 
temporomandibular joint discomfort.  He has not been troubled 
by shortness of breath, chest pain, palpitations, abdominal 
distress, vomiting, or diarrhea, hematemesis, or melena.  He 
has not had frequency or urgency, dysuria, or hematuria.  His 
pulse was noted to be 56 beats per minute.

In April 2000, the veteran underwent a VA examination.  The 
veteran complained of cold intolerance, constipation, 
occasional fatigue and heart racing but denied chest pain.  
His mental assessment was normal.  He noted a slight 3 to 4 
pound weight gain over the course of the last 10 months.  
Pulse was 66 beats per minute.  

In a May 2001 endocrinology note, the veteran reported 
feeling tired and sluggish.  The examiner noted "a 
questionable cold intolerance" but no other symptoms were 
noted other than a periodic swelling and tenderness in the 
fingers.  

In August 2002, the veteran underwent a VA thyroid 
examination.  The examiner noted his past diagnosis of 
Grave's disease and total thyroidectomy in 1985 and resulting 
hypothyroidism.  He was diagnosed for mixed follicular and 
papillary carcinoma of the thyroid.  The veteran has been 
unable to exercise for prolonged periods of time and had mild 
latency in recalling 3 simple objects.  He complained of some 
joint pains and myalgias, fatigue, and constipation.  No 
numbness, tingling, or decreased reflexes were evident.  The 
veteran was bradycardic with a pulse of 60.  The veteran 
weighed 231 pounds and the examiner noted a weight gain of 
about 15 pounds in the past year.  The veteran had no 
symptoms due to pressure on his larynx or esophagus.  He was 
noted to be cold intolerant, having to wear a jacket when 
other people may be wearing short sleeves.  

The veteran was reported to be on chronic therapy with 
Synthroid.  Mild hypothyroid residuals of his surgery 
included constipation, fatigability, and some mild short-term 
memory and concentration deficits.  The memory and 
concentration deficits were noted to be minor and did not 
affect his activities of daily living.  The examiner opined 
that his diagnosed carpal tunnel syndrome "may be a result 
of his hypothyroidism."  The examiner observed that his 
significant weight gain in the past year "may be a result of 
his fatigability and his hypothyroidism.  It is as likely as 
not for all conditions."  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities. 
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

As noted earlier, the thyroid disability has been rated under 
DC 7900 regarding hyperthyroidism.  Since the veteran's 
thyroid has been removed, and he has been diagnosed as having 
hypothyroidism, the Board will consider DC 7903 for 
hypothyroidism.  Under DC 7903, a 10 percent evaluation may 
be assigned with symptoms of fatigability or when continuous 
medication is required for control.  With fatigability, 
constipation, and mental sluggishness, a 30 percent 
evaluation is warranted.  A 60 percent rating may be assigned 
with muscular weakness, mental disturbance, and weight gain.  
Finally, a 100 percent evaluation may be warranted with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, DC 7903 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Though the thyroid disability has been described as mild; 
clinical findings have included weight gain, mild mental 
sluggishness, fatigability, and cold intolerance.  Recent VA 
medical evidence showed mild latency in recalling simple 
objects, inability to exercise for prolonged periods of time, 
and cold intolerance.  Also, in his substantive appeal, the 
veteran complained of muscular weakness and fatigability.  

The current clinical manifestations of hypothyroidism more 
closely approximate the diagnostic criteria for the next 
higher evaluation of 60.  38 C.F.R. § 4.7 (2002).  

The veteran has on occasion had some of the symptoms needed 
for a 100 percent evaluation.  On occasion he has had 
bradycardia, and slowing of thought processes, as shown by 
latency in recalling objects.  He has complained of muscular 
weakness, and cold intolerance.  However, the recent VA 
examination shows that he does not currently have 
bradycardia, and his muscle strength was reported as 5/5.  
The findings referable to the heart were within normal 
limits.  This shows that he does not have cardiovascular 
involvement.  His fatigability has been described as mild, 
and sleepiness has not been reported.  Therefore, the Board 
finds that the veteran does not have most of the findings 
needed for a 100 percent evaluation.


ORDER

Entitlement to service connection for a disability involving 
the wrists and fingers is denied.  
An evaluation of 60 percent for residuals of thyroidectomy is 
granted.  


REMAND

The RO has not issued a statement of the case in response to 
the veteran's notice of disagreement with regard to the 
initial grant of service connection for mild retrolisthesis 
of the lumbosacral spine and mild degenerative changes of the 
right hip.  These issues must be remanded to the RO for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).

In August 2002, the veteran underwent an examination to 
determine the etiology of any hip disability.  It is unclear 
from the examination report whether the examiner found a left 
hip disability, and if so whether the disability was related 
to service, or a service connected disability.

Accordingly this case is remanded for the following:

The RO should afford the veteran an 
orthopedic examination to determine the 
etiology of any current left hip 
disability.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any current left 
hip disability is caused or aggravated by 
a service connected disability, including 
left knee strain; or is otherwise caused 
by a disease or injury in service.

The RO should issue a statement of the 
case with regard to the issue of 
entitlement to initial evaluations in 
excess of 10 percent for a low back and 
right hip disability.  Only if the 
veteran or his representative submits a 
timely substantive appeal should the case 
be returned to the Board.

By this remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this remand are to further 
develop the record and to accord the veteran due process of 
law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

